Citation Nr: 0506030	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-08 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
January 1968 to February 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2003 decision, the Board reopened the 
veteran's claim and directed further development.  The case 
was then remanded in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In response to a VA request for additional details regarding 
the claimed stressor, the veteran furnished a Statement in 
Support of Claim (VA Form 21-4138) in October 2003. 

The veteran claims that he served in Company "D" of the 40th 
Signal Battalion Construction from July 1969 to November 1969 
and served in combat.  His DD 214 only lists that he was a 
Lineman for the United States Army and that is duty station 
before discharge was USA CORR HOLD DET USARV.  His service 
personnel records show that he was assigned to CoD 40th SigBn 
(C) USARPAC, RVN from August 1, 1969 to December 14, 1969.  

In view of the rather limited time period during which the 
veteran alleges that he witnessed certain stressful events 
and in view of the above service records which document his 
assignment during that period of time, the Board believes 
that an appropriate request for verification of the claimed 
stressors is required.  If it is determined that the veteran 
participated in combat, or if a claimed stressor is otherwise 
verified, a VA PTSD examination would be in order. 

Additionally, the Board notes that a private attorney had 
represented the veteran.  However, in a September 2004 
telephone conversation between the private attorney and the 
decision review officer, the attorney indicated he no longer 
represented the veteran.  Given the need to remand the case 
to attempt to verify his stressors, the RO should request of 
the veteran whether he wants any additional representation.



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO contact the veteran and 
clarify whether he wished to appoint a 
new representative.

2.  The RO should forward copies of the 
veteran's service personnel records and 
his October 2003 VA Form 21-4138 {both 
sides} to the U.S. Armed Services Center 
for Research of Unit Records (CRUR).  The 
RO should request that CRUR provide, if 
possible, documentation verifying any 
combat participation of his unit, as well 
as documentation verifying the occurrence 
of certain events claimed by him as 
stressors for his PTSD.  All information 
supplied by CRUR should be associated 
with the claims file.  

3.  The RO should then review the file 
and determine whether the veteran 
participated in combat with the enemy or 
whether a claimed stressor has been 
verified. 

4.  If, and only if, the RO determines 
that the veteran participated in combat 
or if a claimed stressor is otherwise 
verified, the veteran should be scheduled 
for a special VA PTSD examination (to 
include any psychological testing deemed 
necessary by the examiner).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The examiner should be clearly 
informed of the details of any verified 
stressor or whether the veteran 
participated in combat.  The examiner 
should determine if the veteran currently 
suffers from PTSD and, if so, whether the 
PTSD is related to combat (if verified) 
or to a verified stressor.  

5.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If the claim 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case, and be provided 
with an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



